PER CURIAM.
Lee appeals an order that attempted to correct two illegal “split” sentences — of five years’ probation conditioned on two years’ incarceration — by imposing concurrent indeterminate sentences of two to five years. Imposition of a two-year minimum term for an indeterminate sentence was error, because section 921.18, Fla.Stat. (1979), limits the minimum term in such cases to six months. Cox v. State, 344 So.2d 1324 (Fla. 2d DCA 1977), cert. den., 354 So.2d 979 (Fla.1977). Under Villery v. Florida Parole and Probation Commission, 396 So.2d 1107 (Fla.1981), the corrected sentences are otherwise proper. Therefore, the sentences are AFFIRMED in part and REVERSED in part. The case is REMANDED for correction of the sentences by imposing a minimum term of six months. Appellant need not be present for correction of the sentences.
ROBERT P. SMITH, Jr., C. J., and McCORD and MILLS, JJ., concur.